Title: Enclosure: Thomas Mann Randolph (1792–1848) to Thomas Mann Randolph, 17 March [1819]
From: Randolph, Thomas Mann (1792–1848),Calverly, Daniel R.
To: Randolph, Thomas Mann


            
              Dear Sir
              Tuckahoe March 17th
            
            The bearer of this Mr Calverley is by profession a painter, he has done a great deal of painting for me at Tuckahoe, & I can recommend him as an excellent workman, surpassed by none in Richmond, & is withall one of the most industrious, steady, & deserving tradesmen that I know any where—he is desirous to get employment at the Central college; & feeling convinced that no man can be  obtained who will execute more faithfully the painting & glazing work I take pleasure in making him known to you with the request that you will give him the necessary information to whom he ought to make his proposals & to aid him as in procuring the job: I feel convinced he will give satisfaction if employed
            
              I am Dr Sir yrs sincerely
              Th: M. Randolph
            
          